                        Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 1 of 15
Label Matrix for local noticing                Abrado, Inc.                                   Alliance Special Ventures Funds, LLC
0541-4                                         c/o Lynn H. Butler                             c/o David F. Waguespack
Case 17-35623                                  Husch Blackwell LLP                            1100 Poydras Street
Southern District of Texas                     111 Congress Avenue                            Suite 3100
Houston                                        Suite 1400                                     New Orleans, LA 70163-1102
Thu Feb 11 10:28:53 CST 2021                   Austin, TX 78701-4093
Argo Partners                                  Bayou Black Electric Supply, LLC               Conrad Industries, Inc.
12 West 37th St 9th Fl.                        5086 Highway LA-311                            c/o Laura F. Ashley
New York, NY 10018-7381                        Houma, LA 70360-2875                           Jones Walker LLP
                                                                                              201 St. Charles Ave.
                                                                                              Suite 5100
                                                                                              New Orleans, LA 70170-5101
(p)DHD OFFSHORE SERVICES LLC                   Demex Internatonal, Inc.                       Diamond McCarthy LLP
PO BOX 2405                                    Kenneth P. Green                               909 Fannin, Suite 3700
MORGAN CITY LA 70381-2405                      Snow Spence Green LLP                          Houston, TX 77010-1049
                                               2929 Allen Parkway Suite 2800
                                               Houston, TX 77019-7125

Duval, Funderburk, Sundbery, Richard & Watki   Fair Harbor Capital, LLC                       Fairways Offshore Exploration, Inc.
101 Wilson Avenue                              PO Box 237037                                  Andrews Kurth Kenyon LLP
Houma, LA 70364-3137                           New York, NY 10023-0028                        c/o Timothy A. Davidson II
                                                                                              600 Travis, Suite 4200
                                                                                              Houston, TX 77002-2929

JAB ENERGY SOLUTIONS II, LLC                   Jackson Walker L.L.P.                          Klein Investigations and Consulting
c/o Ross Spence                                c/o Bruce J. Ruzinsky                          c/o Morgan Law Firm
Snow Spence Green LLP                          1401 McKinney St., Suite 1900                  2175 North Street
2929 Allen Parkway, Suite 2800                 Houston, TX 77010-1900                         Suite 101
Houston, TX 77019-7125                                                                        Beaumont, TX 77701-1577

Louisiana Department of Environmental Qualit   Morgan City Rentals                            Offshore Domestic Group, LLC
P.O. Box 4302                                  PO Box 2946                                    Andrews Kurth Kenyon LLP
Baton Rouge, LA 70821-4302                     Morgan City, LA 70381-2946                     c/o Timothy A. Davidson II
                                                                                              600 Travis, Suite 4200
                                                                                              Houston, TX 77002-2929

Offshore Express, LLC                          Offshore Specialty Fabricators, LLC            Paradyne Services B.V.
Andrews Kurth Kenyon LLP                       c/o David Weinhoffer, Liquidating Truste       c/o J. Scott Douglass
c/o Timothy A. Davidson II                     1415 Louisiana                                 1811 Bering Dr., Suite 420
600 Travis, Suite 4200                         Suite 3500                                     Houston, TX 77057-3186
Houston, TX 77002-2929                         Houston, TX 77002-7344

Phelps Dunbar LLP                              Retif Oil & Fuel, LLC                          Smith Marine Towing Corporation
365 Canal Street, Suite 2000                   c/o Timothy Thriffiley, Esq.                   1116 Jackson Road
New Orleans, LA 70130-6534                     P.O. Box 7125                                  Morgan City, LA 70380
                                               Belle Chasse, LA 70037-7125


Spartan Industrial Products                    Steamship Mutual Underwriting Association Lt   Steamship Owners Mutual Protection and Indem
1697 Grand Caillou Rd                          Jeremy A. Herschaft                            Jeremy A. Herschaft
Houma, LA 70363-7098                           Blank Rome LLP                                 Blank Rome LLP
                                               717 Texas                                      717 Texas
                                               Ste. 1400                                      Ste. 1400
                                               Houston, TX 77002-2776                         Houston, TX 77002-2776
Vendor Recovery Fund IV, LLC                   Versabar, Inc.                                 Work Boat Electrical Services, LLC
PO Box 669                                     1111 Engineers Road                            Reich, Album & Plunkett, L.L.C.
SMITHTOWN, NY 11787-0710                       Belle Chasse, LA 70037-3214                    3850 N. Causeway Blvd.
                                                                                              Suite 1000
                                                                                              Metairie, LA 70002-8134
                           Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 2 of 15
4                                            A-1 VACUUM SERVICE OF HOUMA, LLC    AARON OIL COMPANY, INC.
United States Bankruptcy Court               P.O. BOX 1833                       P.O. BOX 2304
PO Box 61010                                 GRAY, LA 70359-1833                 MOBILE, AL 36652-2304
Houston, TX 77208-1010


ABRADO, INC.                                 ABS AMERICAS                        ACCOUNTING & SOFTWARE CONCEPTS, LLC
16203 PARK ROW SUITE 160                     P.O. BOX 301249                     508 RODERICK STREET
HOUSTON, TX 77084-5178                       DALLAS, TX 75303-1249               MORGAN CITY, LA 70380-2247



ACME TRUCK LINE, INC MSC-410683              AIRGAS USA, LLC                     AIRGAS, INC. DBA AIRGAS SOUTHWEST, INC
P.O. BOX 415000                              110 WEST 7TH STREET, SUITE 1300     P.O. BOX 676015
NASHVILLE, TN 372415000                      TULSA, OK 74119-1106                DALLAS, TX 752676015



ALERT WEATHER SERVICES                       ALFORD SAFETY SVCS, INC. DBA        ALLENDORPH SPECIALTIES
P.O. BOX 52409                               FALCK ALFORD                        201 STANTON ST
LAFAYETTE, LA 705052409                      209 CLENDENNING RD.                 BROUSSARD, LA 70518-3430
                                             HOUMA, LA 70363-5423


ALLIANCE HEAVY LIFT, LLC                     ALLIANCE OFFSHORE, LLC              ALLIANCE SPECIAL VENTURES FUND, LLC
P.O. BOX 999                                 P.O. BOX 999                        c/o David F. Waguespack
LAROSE, LA 70373-0999                        LAROSE, LA 70373-0999               Carver Darden Law Firm
                                                                                 1100 Poydras Street, Suite 3100
                                                                                 New Orleans, LA 70163-1102

AMERICAN CERTIFIED EQUIP DBA                 ANN HARRIS BENNETT                  ARROW EQUIPMENT & REPAIR, INC.
VALVEWORKS USA                               HARRIS COUNTY TAX ASSESSOR          P.O. DRAWER 4235
1650 SWAN LAKE ROAD                          P.O. BOX 4622                       HOUMA, LA 70361-4235
BOSSIER CITY, LA 711115304                   HOUSTON, TX 77210-4622


ATLANTIC MARINE ASSOCIATES, INC.             Allen Smith                         Arena
24 WHITEHALL STREET, 31ST FLOOR              c/o Spagnoletti & Co                4200 Research Forest Dr., Ste. 500
NEW YORK, NY 10004                           401 Louisiana Street                The Woodlands, TX 77381-4224
                                             8th Floor
                                             Houston, TX 77002-1629

Arena Offshore, LP                           BAKER DONELSON BEARMAN CALDEWLL     BAYOU BLACK ELECTRIC SUPPLY, LLC
4200 Research Forest Drive #230              & BERKOWITZ, PC                     5086 HIGHWAY 311
The Woodlands, TX 77381-4339                 201 ST CHARLES AVENUE, SUITE 3600   HOUMA, LA 70360-2875
                                             NEW ORLEANS, LA 70170-3600


(p)BAYOU BOEUF ELECTRIC                      BAYOU INSPECTION SERVICES INC.      BERRY BROS GENERAL CONTRACTORS, INC.
PO BOX 930                                   DBA BAYOU TESTERS                   P.O. BOX 253
AMELIA LA 70340-0930                         P.O. BOX 2336                       BERWICK, LA 70342-0253
                                             MORGAN CITY, LA 70381-2336


BETTER WASTE DISPOSAL LLC                    BILLY’S TV & STEREO, LLC            BIZZUKA, NC
P.O. BOX 5658                                5805 WEST MAIN STREET               105 CHAPEL DRIVE
THIBODAUX, LA 70302-5658                     HOUMA, LA 70360-1703                LAFAYETTE, LA 70506-6045
                          Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 3 of 15
BLANCHARD’S TRAILERS                           BLUE CROSS & BLUE SHIELD OF LOUISIANA   BLUEWATER RUBBER & GASKETCO.
UNLIMITED OF LA, LLC                           ATTN: ACCOUNTS RECEIVABLE/ASO           P.O. DRAWER 190
5006 HWY 311                                   P.O. BOX 98029                          HOUMA, LA 70361-0190
HOUMA, LA 70360-2875                           BATON ROUGE, LA 70898-9029


BNA MARINE SERVICES, LLC                       BOURGEOIS BENNETT, LLC                  BOW 2 STERN/ESP
P.O. BOX 150                                   P.O. BOX 2168                           100 Ramey Road Suite B
MORGAN CITY, LA 70381-0150                     HOUMA, LA 70361-2168                    Houma, LA 70360-4091



BOWLS SLIPS & GRIPS, LLC DBA B S & G RENTALS   BREAUX PETROLEUM PRODUCTS, INC.         BROUSSARD BROTHERS, INC
BRACEWELL & GIULIANI LLP                       P.O. BOX 54955                          P.O. BOX 1740
P.O. BOX 848566                                NEW ORLEANS, LA 701544955               ABBEVILLE, LA 705111740
DALLAS, TX 752848566


BUCKHORN RENTALS, LLC                          BYRNE RICE & TURNER, INC.               Bayou Inspection Services, Inc.
P.O.BOX 2918                                   1172 CAMP STREET                        P.O. Box 1065
HOUMA, LA 70361-2918                           NEW ORLEANS, LA 70130-4278              Amelia, LA 70340-1065



Bluewater Rubber & Gasket Co.                  Bradford Capital Holdings, LP           Breaux Petroleum Products Inc
P.O. Drawer 190                                PO Box 4353                             237 N Barrios St
Houma, LA 70361-0190                           Clifton, NJ 07012-8353                  Lockport LA 70374-2203



C & G WELDING                                  C-PORT/STONE, LLC                       C-Port/Stone LLC
P.O. BOX 4177                                  P.O. BOX 4869                           16201 E Main St.
HOUMA, LA 70361-4177                           HOUSTON, TX 77210-4869                  Cut Off, LA 70345-3804



(p)C E OIL TOOL & SUPPLY INC                   CA Louisiana Holdings, Inc.             (p)CAJUN CUTTERS LLC
PO BOX 81367                                   3030 Barrow Street                      PO BOX 447
LAFAYETTE LA 70598-1367                        Houma, LA 70360-7641                    BOURG LA 70343-0447



CALLAIS OFFICE FURNITURE & SUPPLIES, INC.      CANNATA’S SUPERMARKET INC               CARVER DARDEN KORETZKY TESSIER
14402 W MAIN                                   DBA AFFILIATED MARINE                   FINN ENERGY CENTRE
CUT OFF, LA 70345-3102                         6289 WEST PARK AVE, STE 5               1100 POYDRAS, SUITE 3100
                                               HOUMA, LA 70364-2229                    NEW ORLEANS, LA 70163-1102


CATAMARAN, INC                                 CAUSIN LLC DBA BAYOU SUPPLY             CENTRAL BOAT RENTALS, INC
P.O. BOX 27275                                 & SAFETY CO.                            P.O. BOX 2545
NEW YORK, NY 10087-7275                        24 COQUILLE DR.                         MORGAN CITY, LA 70381-2545
                                               BELLE CHASSE, LA 70037-1130


CENTRAL DISPATCH INC.                          CHAMBERLAIN, HRDLICKA, WHITE,           CINTAS CORPORATION
P.O. BOX 2070                                  WILLIAMS & AUGHTRY                      P.O. BOX 650838
GRETNA, LA 70054-2070                          1200 SMITH STREET, SUITE 1400           DALLAS, TX 752650838
                                               HOUSTON, TX 77002-4496
                           Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 4 of 15
CINTAS CORPORATION NO.2                      COASTAL DISTRIBUTORS, INC              COASTAL ELECTRIC SUPPLY, LLC
CINTAS FIRST AID & SAFETY                    211 VENTURE BLVD                       P.O. BOX 7054
P.O. BOX 636525                              HOUMA, LA 70360-7902                   HOUMA, LA 70361-7054
CINCINNATI, OH 452636525


COASTAL TIMBERS, INC.                        COBURN SUPPLY COMPANY INC              COMPLETE MARINE SERVICES, LLC
1310 JANE ST.                                P.O. BOX 99001                         P. O. BOX 4177
NEW IBERIA, LA 70563-1540                    DENHAM SPRINGS, LA 707279001           HOUMA, LA 703614177



COMPLETE OCCUPATIONAL HEALTH SERIVCE, LLC    COMPRESSED AIR SYSTEMS, LLC            COMPUTER SALES & SVC INC.
13554 HWY 3235                               108 GUERNSEY LANE                      DBA TRI-PARISH.NET
LAROSE, LA 70373-3203                        YOUNGSVILLE, LA 70592-5443             1162 BARROW ST
                                                                                    HOUMA, LA 70360-5693


CONRAD SHIPYARD, LLC                         CONTROL FIRE & SAFETY, LLC             CRANECO PARTS & SUPPLY, INC.
P.O. BOX 790                                 P.O. BOX 777                           P.O. BOX 2246
MORGAN CITY, LA 703810790                    MORGAN CITY, LA 70381-0777             PEARLAND, TX 77588-2246



CROSBY TUGS, LLC                             CROSS SERVICES, INC.                   CUMMINS MID-SOUTH LLC
P.O. BOX 279                                 P.O. BOX 3799                          P.O. BOX 842316
GOLDEN MEADOW, LA 70357-0279                 HOUMA, LA 70361-3799                   DALLAS, TX 752842316



CURT M LUEDTKE DBA CRANE                     Charles Armstrong, III                 Christopher Garner
CONTROL SYSTEMS                              c/o Adam S. Lambert, Esq.              c/o Spagnoletti & Co
1316 3RD AVENUE                              3431 Plymouth Pl                       401 Louisiana St
COLUMBUS, GA 31901-2114                      New Orleans, LA 70131                  8th Floor
                                                                                    Houston, TX 77002-1629

Coastal Distributors, Inc.                   Complete Marine Services LLC           Consolidated Waterworks
213 Venture Blvd.                            Law Office of Christopher H. Riviere   P.O. Box 630
Harahan, LA 70360-7902                       103 West Third Street                  Houma, LA 70361-0630
                                             Thibodaux, LA 70301-3101


Crane Warning Systems Atlanta                Crossmar, Inc.                         D&M STEEL, LLC
1051 Bream Drive                             d/b/a Cross Rentals, Inc.              1324 ENGINEERS RD.
Alpharetta GA 30004-2645                     1962 S. Van Ave.                       BELLE CHASSE, LA 70037-3166
                                             Houma, LA 70363-6777


DARCEY’S UPHOLSTERY & GLASS                  DATACOM, LLC DBA BLACKHAWK DATACOM     DAVID PIWONKA CYPRESS-
621 BEATRICE STREET                          100 ENTERPRISE BLVD.                   FAIRBANKS ISD TAX
HOUMA, LA 70363-4949                         LAFAYETTE, LA 70506-9211               P.O. 203908
                                                                                    HOUSTON, TX 77216-3908


DEEPCOR MARINE, INC,                         DEHYCO, INC                            DELAWARE SECRETARY OF STATE
1610 ST. ETIENNE RD.                         P.O. BOX 3307                          P.O. BOX 5509
BROUSSARD, LA 70518-7904                     LAFAYETTE, LA 70502-3307               BINGHAMTON, NY 13902-5509
                           Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 5 of 15
DELTA LABORATORY & GAS TESTING, INC.           DELTA RIGGING & TOOLS, INC.               DEMEX INTERNATIONAL INC THERMAL ENGINEERING
18098 JOHN BROUSSARD RD                        125 MCCARTY DR.                           P.O. BOX 156
PRAIRIEVILLE, LA 70769-4007                    HOUSTON, TX 77029-1135                    PICAYUNE, MS 39466-0156



DHD OFFSHORE SERVICES, LLC                     DISA, Inc.                                DISTRIBUTED CONTROL SYSTEMS, INC.
P.O. BOX 731152                                Dept. 890314                              39308 SEASIDE LANE
DALLAS, TX 75373-1152                          P.O. Box 120314                           PRAIRIEVILLE, LA 70769-4673
                                               Dallas, TX 75312-0314


DOLPHIN SERVICES, LLC                          DOLPHIN STEEL SALES, LLC DEPT. 0162       DONATO, MINX, BROWN & POOL, P.C.
400 THOMPSON RD.                               P.O. BOX 120162                           3200 SOUTHWEST FRWY
HOUMA, LA 70363-7323                           DALLAS, TX 753120162                      HOUSTON, TX 77027-7541



DS Waters of America, Inc.                     DUHON MACHINERY CO., INC.                 DUVAL, FUNDERBURK, SUNDBERY, RICHARD & WATKI
d/b/a Kentwood Springs                         P.O. BOX 507                              P.O. BOX 30174
P.O. Box 660579                                KENNER, LA 70063-0507                     HOUMA, LA 70361
Dallas, TX 75266-0579


DeHyCo,Inc.                                    Demex International, Inc.                 E & E MACHINE SHOP, LLC
201 Rue Beauregard                             Kenneth P. Green, Snow Spence Green LLP   107 PICOU INDUSTRIAL CT
Lafayette, LA 70508-3251                       2929 Allen Parkway Suite 2800             HOUMA, LA 70363-7139
                                               Houston, TX 77019-7125


E.J HALVERSON & ASOCIATES, INC                 EATON OIL TOOLS, INC                      ELLENDALE COUNTRY CLUB, INC
P.O. BOX 9189                                  P.O. BOX 1050                             P.O. BOX 22
METAIRIE, LA 70055-9189                        BROUSSARD, LA 70518-1050                  HOUMA, LA 70361-0022



EMT ELECTRONICS, INC.                          ENCORE FOOD SERVICES, LLC                 ENVIRO-SENSE INC
2025 GRAD CAILLOU RD.                          P.O. BOX 5091                             609 SOUTH STATE ST.
HOUMA, LA 70363-7088                           HOUMA, LA 70361-5091                      ABBEVILLE, LA 70510-6617



ENVIROMENTAL TECHNOLOGY OF AMERICA DBA ENTEC   ERA HELICOPTERS, LLC                      ES&H
P.O. BOX 1230                                  P.O. BOX 6550                             d/b/a ES&H Consulting & Training Group
RIDGELAND, MS 39158-1230                       LAKE CHARLES, LA 706066550                c/o Jerry M. Hollander III
                                                                                         70325 Highway 1077
                                                                                         Suite 300
                                                                                         Covington, LA 70433-7843
ES&H INC DBA ES&H CONSULT& TRNG GRP            EXPRESS SUPPLY AND STEEL, LLC             Edward and Angie Guidry Moorman
2802 FLINTROCK TRACE                           P.O. BOX 5091                             204 Anslem Dr.
SUITE B-104 LAKEWAY, TX 78738-1743             HOUMA, LA 703615091                       Youngsville, LA 70592-5377



Encore Food Services LLC                       Entergy Louisiana, LLC                    Environmental Technology of America, Inc.
Law Office of Christopher H. Riviere, AP       P.O. Box 8108                             PO Box 1230
103 West Third Street                          Baton Rouge, LA 70891-8108                Ridgeland, MS 39158-1230
Thibodaux, LA 70301-3101
                           Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 6 of 15
Expert Technology                            FASTENAL COMPANY                         FEDERAL EXPRESS CORP.
15063 East Main Street                       P.O. BOX 1286                            P.O. BOX 660481
Cut Off, LA 70345-2801                       WINONA, MN 55987-7286                    DALLAS, TX 752660481



FIRST ADVANTAGE BACKGROUN                    FOCUS SAFETY SERVICES                    FORCE INDUSTRIES, LLC
P.O. BOX 403532 ATTN: 450-10005              P.O. BOX 52896                           P.O. BOX 3894
ATLANTA, GA 303844537                        LAFAYETTE, LA 70505-2896                 HOUMA, LA 70361-3894



FORCE POWER SYSTEMS, LLC                     FUGRO CHANCE INC.                        Fair Harbor Capital, LLC
1983 B GRAND CAILLOU RD                      200 DULLES DR.                           Ansonia Finance Station
HOUMA, LA 70363-7003                         LAFAYETTE, LA 70506-3006                 PO Box 237037
                                                                                      New York, NY 10023-0028


Fairways Energy Resources, LLC               Fairways Exploration & Production, LLC   Forefront Emergency Management, LP
650 Poydras Street, Ste. 2660                650 Poydras Street, Ste. 2660            2802 Flintrock Trace, Suite B-104
New Orleans, LA 70130-6158                   New Orleans, LA 70130-6158               Austin, TX 78738-1743



Forefront Emergency Management, LP           Fugro USA Marine, Inc.                   G & J LAND AND MARINE FOOD DISTRIBUTORS, INC
c/o Jerry M. Hollander, III                  c/o Stephen L. Williamson                506 FRONT STREE
70325 Highway 1977                           201 St. Charles Avenue, 40th Floor       MORGAN CITY, LA 70380-3708
Suite 200                                    New Orleans, LA 70170-1000
Convington, LA 70433

G&L Land & Marine Food Distributor, Inc.     G&M Rentals, LLC                         G.T. MICHELLI CO., INC
Peggy Manuel                                 PO Box 10061                             130 BROOKHOLLOW ESPLANADE
Po Box 649                                   New Iberia, LA 70562-0061                HARAHAN, LA 70123-5102
Morgan City LA 70381-0649


GARY D ABLES DBA G & M RENTALS, LLC          GATOR EQUIPMENT RENTALS, LLC             GATOR RIGGING, INSPECTION, TESTING AND SUPPL
P.O. BOX 10061                               P.O. BOX 3298                            P.O. BOX 2316
NEW IBERIA, LA 70562-0061                    HOUMA, LA 70361-3298                     MORGAN CITY, LA 70381-2316



GATOR SUPPLY CO., LLC                        GATOR VALVE, INC                         GENERAL MILL SUPPLIES
P.O. BOX 790                                 P.O BOX 5416                             P.O. BOX 23587
HARVEY, LA 70059-0790                        LAFAYETTE, LA 70502-5416                 NEW ORLEANS, LA 70183-0587



GIBSON ELECTRIC MOTOR SALES & SERVICE INC    GIVENS & JOHNSTON, PLLC SUITE 360        (p)GRAND ISLE SHIPYARD LLC
P.O. BOX 1589                                950 ECHO LANE                            P O BOX 820
PASCAGOULA, MS 39568-1589                    HOUSTON, TX 77024-2756                   GALLIANO LA 70354-0820



GULF COAST BANK & TRUST COMPANY              GULF CRANE SERVICES, INC                 GULF OCEANIC MARINE CONTRACTORS INC
FOR WILKINSON TECH                           P.O. BOX 1843                            P.O. BOX 99
P.O. BOX 731152                              COVINGTON, LA 70434-1843                 BOURG, LA 70343-0099
DALLAS, TX 753731152
                           Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 7 of 15
GULF SOUTH ARMATURE INC.                     GULF SOUTH SERVICES INC                     H & E EQUIPMENT SERVICES, INC.
8550 PARK AVENUE                             P.O. BOX 1229                               P.O. BOX 849850
HOUMA, LA 70363-3677                         AMELIA, LA 70340-1229                       DALLAS, TX 752849850



H & E Equipment Services, Inc.               H BURGSDORFF CO INC DBA                     HALIFAX MEDIA GROUP
7500 Pecue Lane                              SOUTHERN FASTENER & SUPP                    P.O. BOX 1940
Baton Rouge, LA 70809-5107                   112 MENARD ROAD                             PANAMA CITY, FL 32402-1940
                                             HOUMA, LA 70363-7514


HARRIS & RUFTY, L.L.C.                       HAWK BIDCO (US) INC DBA                     HEARST NEWSPAPER, LLC.
650 POYYDRAS STREET, SUITE 2710              SPARROWS OFFSHORE LLC                       DBA HOUSTON CHRONICLE
NEW ORLEANS, LA 70130-6160                   6758 NORTHWINDS DRIVE                       P.O. BOX 80085
                                             HOUSTON, TX 77041-3013                      PRESCOTT, AZ 863048085


HERCULES WIRE ROPE & SLING CO., INC.         HERITAGE-CRYSTAL CLEAN                      HIGHLAND TRANSPORTATION
P.O. BOX 1769                                13621 COLLECTIONS CENTER                    P.O. BOX 6094
HOUMA, LA 703611769                          CHICAGO, IL 606930136                       HOUMA, LA 70361-6094



HOUMA ARMATURE WORKS & SUPPLY D              HOUMA COURIER NEWSPAPER CORP                HOUMA EMA
BA WARD LEONARD                              DBA THE COURIER                             P.O. BOX 7338
P.O. BOX 10127 STATION 1                     P.O. BOX 2717                               PHILADELPHIA, PA 191017338
HOUMA, LA 70363-0127                         HOUMA, LA 70361-2717


HOUMA MEDICAL IMAGING CENTER, LLC            HOUMA RADIOLOGY ASSOC. PROF CORP            HOUMA TRACTOR & EQUIPMENT INC.
P.O. BOX 3736                                P.O. BOX 3837                               165 SIMMONS DR
HOUMA, LA 70361-3736                         HOUMA, LA 703613837                         HOUMA, LA 70363-4972



HOUSE OF FLOWERS, INC.                       HOUSTON WIRE & CABLE CO                     HY-TECH INSTRUMENTS, INC.
1419 LAFAYETTE ST                            DBA SOUTHWEST WIRE ROPE                     569 AYO STREET
HOUMA, LA 70360-5598                         P.O. BOX 849077                             RACELAND, LA 70394-3248
                                             DALLAS, TX 752849077


HYDRALIFT AMCLYDE, INC.                      Hawk Bidco (US) Inc.                        Highland Transportation, LLC
P.O. BOX 1450, NW 7907                       Sparrows Offshore, LLC                      7605 Park Avenue
MINNEAPOLIS, MN 554857907                    6707 Northwinds Dr                          Houma, LA 70364-3642
                                             Houston, TX 77041-3014


INDEPENDENT DIVING SERVICES                  INDUSTRIAL IMAGE INC. DBA TLW PRODUCTIONS   INDUSTRIAL WELDING SUPPLY OF HOUMA, LTD
100 HERMAN DR                                401 WHITNEY AVE, STE 110                    111 BURAS DR.
BELLE CHASSE, LA 70037-3204                  GRETNA, LA 70056-2500                       BELLE CHASSE, LA 70037-3175



INNER PARISH SECURITY                        INTERMOOR INC.                              Industrial Welding Supply of Houma, Ltd.
43222 PECAN RIDGE DRIVE                      101 YOUNGSWOOD ROAD                         c/o Jedd S. Malish
HAMMOND, LA 70403-0605                       MORGAN CITY, LA 70380-2276                  201 St. Charles Ave.
                                                                                         45th Floor
                                                                                         New Orleans, LA 70170-1000
                           Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 8 of 15
Internal Revenue Service                       J & B FASTENERS, LP                            J&B Fasteners, LP
P O Box 7346                                   6121 GRIGGS ROAD                               Arabelle Cruz
Philadelphia, PA 19101-7346                    HOUSTON, TX 77023-6441                         725 N. Drennan St.
                                                                                              Houston, Texas 77003-1320


JACKSON WALKER LLP                             JENNIFER L. BROUUSARD DBA EXTERIOR DESIGNS L   JIM CAMEL SALES, INC.
P.O. BOX 130989                                LANDSCAPE MAINTENANCE, LLC                     P.O. BOX 80614
DALLAS, TX 75313-0989                          P.O. BOX 509                                   LAFAYETTE, LA 70598-0614
                                               HOUMA, LA 70361-0509


JOHN W.STONE OIL DISTRIBUTOR, LLC              JUNEAU MARINE REFRIGERATION & A/C INC.         Jackson Walker L.L.P.
P.O.BOX 2010                                   311 VENTURE BLVD                               Attn: Bruce J. Ruzinsky
GRETNA, LA 700542010                           HOUMA, LA 703607992                            1401 McKinney St., Suite 1900
                                                                                              Houston, TX 77010-1900


Jamone Jones                                   John Spradley                                  KACO RESOURCES, LLC
c/o Spagnoletti & Co                           c/o Spagnoletti & Co                           10141 CHENEVERT RD.
401 Louisiana                                  401 Louisiana St                               WESTWEGO, LA 70094-2058
8th Floor                                      8th Floor
Houston, TX 77002-1629                         Houston, TX 77002-1629

KING, KREBS & JURGENS, PLLC                    KINNEY & COMPANY, LLC                          KOCH & SCHMIDT, L.L.C.
201 ST. CHARLES AVE., SUITE 45th               P.O. BOX 3257                                  650 POYDRAS STREET, SUITE 2660
NEW ORLEANS, LA 70170-1030                     HOUMA, LA 70361-3257                           NEW ORLEANS, LA 70130-6158



KYLE LOUPE ELECTRIC, LLC                       Kerrel J. Positerry                            Kevin J. LaVie
902 JUSTIN ST                                  110 Ouiski Bayou Drive                         Phelps Dunbar LLP
LOCKPORT, LA 70374-2749                        Houma, LA 70360-7964                           365 Canal Street, Suite 2000
                                                                                              New Orleans, LA 70130-6534


Kyle Loupe Electric LLC                        LAKE CHARLES JOINT VENTURES DBA COMFORT SUIT   LEBLANC & ASSOCIATES, INC
PO Box 375                                     1016 N MARTIN LUTHER KING HWY                  132 INTRACOASTAL DRIVE
Lockport, LA 70374-0375                        LAKE CHARLES, LA 70601-2046                    HOUMA, LA 70363-6776



LEBLANC SERVICES                               LEGGE, FARROW, KIMMITT, MCGRATH & BROWN, LLP   LEXCO DATA SYSTEMS, L.P.
1208 MORRISON AVE                              5151 SAN FELIPE,SUITE 400                      P.O. BOX 692372
HOUMA, LA 70364-2956                           HOUSTON, TX 77056-3626                         HOUSTON, TX 77269-2372



LOUISIANA MACHINERY COMPANY, LLC               Law Office of Christopher H. Riviere, APLC     Lois Office Cleaning
P.O. BOX 54942                                 103 West Third Street                          248 Lower Country Drive
NEW ORLEANS, LA 70154-4942                     Thibodaux, LA 70301-3101                       Bourg, LA 70343-5003



Louisiana Department of Environmental Qualit   MAGNOLIA INN, INC. DBA RAMADA INN              MAIN CONOCO SERVICE STATION, LLC
P.O. Box 4311                                  1400 W. TUNNEL BLVD                            191 NEW ORLEANS BLVD
Baton Rouge, LA 70821-4311                     HOUMA, LA 70360-2739                           HOUMA, LA 70364-3343
                           Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 9 of 15
MARINE FAB & REPAIR, INC                       MARMAC, LLC DBA MCDONOUGH MARINE SERVICE       MCDONALD SANITATION SERVICE LLC
211 VENTURE BLVD                               P.O. BOX 919227                                P.O. BOX 107
HOUMA, LA 70360-7902                           DALLAS, TX 75391-9227                          THIBODAUX, LA 70302-0107



MICHAEL BLANCHARD, INC.                        MIKE’S FILTER & SUPPLY, INC.                   MOORE MEDICAL CORP.
BLANCHARD’S REFRIGERATION                      2277 DENLEY ROAD                               P.O. BOX 99718
314 SOUTH HOLLYWOOD ROAD                       HOUMA, LA 70363-7351                           CHICAGO, IL 60696-7518
HOUMA, LA 70360-2799


MORGAN CITY SUPPLY OF LA INC/HOUMA DISTRIBUT   MULTI-MANAGEMENT SERVICESINC. - M.M.S.I.       MYER MARINE SERVICES, LLC
P.O. DRAWER 2030                               P.O. BOX 1408                                  744 BLACKBURN DRIVE
MORGAN CITY, LA 70381-2030                     GRAY, LA 70359-1408                            MOBILE, AL 36608-9436



Marine Fab & Repair, Inc                       Marine Fab & Repair, Inc.                      Marine Legal Services Ltd.
213 Venture Blvd.                              214 Venture Blvd.                              P.O. Box 0816-00526
Harahan, LA 70260                              Harahan, LA 70360                              Panama, Panama



Mickel Hahn                                    Modern American Recycling Service, Inc.        NATIONAL OILWELL VARCO LP
c/o Ryan E. Chapple                            499 Powhatten Court                            P.O. BOX 202631
400 W. 15th Street, #900                       Gibson, LA 70356                               DALLAS, TX 75320-2631
Austin, TX 78701-1659


NATIONAL RESPONSE CORP.                        NATIONAL SERVICE ALLIANCEDBA SERVICE ALLIANC   NOBLES TIRE & SERVICE INC
P.O. BOX 742390                                P.O. BOX 186                                   8046 WEST PARK AVENUE
ATLANTA, GA 303742390                          NEW LENOX, IL 60451-0186                       HOUMA, LA 70364-3300



NORTHSHORE CRANE & EQUIPMENT, INC.             NVI, LLC NONDESTRUCTIVE & VISUAL INSPECTION    Neuro Diagnostic Monitoring
16033 KUHN ROAD                                P.O. BOX 1690                                  106 Amaryllis Dr
COVINGTON, LA 704355729                        GRAY, LA 70359-1690                            Lafayette, LA 70503-3215



OCCUPATIONAL MEDICINE SERVICES, LLC            OCEAN MARINE RECYCLING, LLC                    OFFICE DEPOT, INC.
144 VALHI LAGOON CROSSING                      DBA OM RECYCLING, LLC                          P.O. BOX 88040
HOUMA, LA 70360-3208                           P.O. BOX 2972                                  CHICAGO, IL 60680-1040
                                               MORGAN CITY, LA 70381-2972


OFFSHORE SUPPLIERS, LLC                        OIL STATES INDUSTRIES INCOIL STATES SKAGIT S   OILFIELD SURPLUS, LLC
P.O. BOX 821                                   P.O. BOX 54983                                 P.O. BOX 836
METAIRIE, LA 70004-0821                        NEW ORLEANS, LA 701544983                      ALEDO, TX 76008-0836



OLIVER VAN HORN CO, LLC                        ON-SITE TRAINING AND INSTRUCTION, INC          Offshore Domestic Group, LLC
DEPT AT 952518                                 P.O. BOX 613                                   650 Poydras Street, Ste. 2660
ATLANTA, GA 31192-0001                         HOUMA, LA 70361-0613                           New Orleans, LA 70130-6158
                          Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 10 of 15
Offshore Express, LLC                        Oil States Skagit SMATCO            PARTEK LABORATORIES, INC.
650 Poydras Street, Ste. 2660                1180 Mulberry Road                  225 SOUTH HOLLYWOOD ROAD
New Orleans, LA 70130-6158                   Houma, Louisiana 70363-7507         HOUMA, LA 70360-2716



PHARMA-SAFE INDUSTRIAL SV                    PHC FLUID POWER DBA PNEUMATIC       PHELPS DUNBAR, LLP
PKWY SUITE 500                               AND HYDRAULIC COMPAN                P.O. BOX 974798
3639 AMBASSADOR CAFFREY                      129 DEMANADE BLVD                   DALLAS, TX 753974798
LAFAYETTE, LA 70503-5162                     LAFAYETTE, LA 70503-2507


PHI, INC                                     PHYSICIANS MEDICAL CENTER           PHYSIOFIT PHYSICAL THERAPY, LLC
P.O. BOX 90808                               P.O. BOX 5041                       8823 PRODUCTION LANE
LAFAYETTE, LA 705090808                      HOUMA, LA 70361-5041                OOLTEWAH, TN 37363-6511



PINNACLE ENGINEERING, INC                    PIRANHA RENTALS LLC                 PNEUMATIC SPECIALTIES LLC
SUITE 350, 7660 WOODWAY                      P.O.BOX 69                          829 SAADI STREET
HOUSTON, TX 77063-1518                       CHAUVIN, LA 70344-0069              HOUMA, LA 70363-6743



PO Box 10061                                 POWER SPECIALTIES, INC.             PPG PROTECTIVE & MARINE COATINGS
New Iberia, LA 70562-0061                    325 CHENNAULT STREET                P.O. BOX 842409
                                             MORGAN CITY, LA 70380-2412          BOSTON, MA 02284-2409



PRECISION P.S.I., INC.                       PRECISION TECH, LLC                 PREMIER OFFSHORE CATERING, INC.
P.O. BOX 640754                              1010 QCP PARK DR.                   P.O. BOX 1420
KENNER, LA 70064-0754                        BROUSSARD, LA 70518-8056            GRAY, LA 70359-1420



PROFESSIONAL FORKLIFT INC                    PROSERV OFFSHORE                    Phelps Dunbar LLP
P.O. BOX 1515                                2431 WEST PARK AVE                  Attn: Kevin J. LaVie
METAIRIE, LA 70004-1515                      GRAY, LA 70359-3607                 265 Canal St., Suite 2000
                                                                                 New Orleans, LA 70130


Premier Offshore Catering Incorporated       R.A.S.L. DBA ACCESS RADIOLOGY       RAYCO WYLIE WEIGHLOAD ELE SYSTEMS
375 Technology Lane                          P.O. BOX 919112                     DBA WYLIE SYSTEMS
Gray, LA 70359-3343                          DALLAS, TX 753919112                P.O. BOX 95178
                                                                                 CHICAGO, IL 606945178


REDFISH RENTALS, INC.                        RENTROP TUGS, INC.                  RESOLVE MARINE GROUP, INC.
5306 Highway 311                             P.O. BOX 81535                      1510 SE 17TH STREET, STE 400
Houma, LA 70360-2888                         LAFAYETTE, LA 705981535             FORT LAUDERDALE, FL 33316-1729



RETIF OIL & FUEL, LLC                        RICHARD’S RESTAURANT SUPPLY, INC.   ROUSE’S ENTERPRISES, LLC
P.O. BOX 62600, DEPT # 2000                  P.O. BOX 4035                       DBA ROUSE’S MARKET
NEW ORLEANS, LA 701622600                    HOUMA, LA 70361-4035                P.O. BOX 5358
                                                                                 THIBODAUX, LA 70302-5358
                       Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 11 of 15
Richard Jackson                              Ronald Havard                     Ronnie LeBouef
c/o Marc D. Myers                            c/o Ryan Chapple                  c/o Zehl and Associates
7700 San Felipe, Suite 550                   400 W. 15th Street, Suite 900     2700 Post Oak Blvd. Suite 1120
Houston, Texas 77063-1618                    Austin, TX 78701-1659             Houston, Tx. 77056-5767


SAFETY & TRAINING CONSULTANTS, LLC           SAFEZONE SAFETY SYSTEMS, LLC      SAMPEY FABRICATION, LLC
219 VENTURE BLVD                             219 VENTURE BLVD                  914 LAFOURCHE ST
HOUMA, LA 70360-7902                         HOUMA, LA 70360-7902              LOCKPORT, LA 70374-2352



SCOTT EQUIPMENT COMPANY, LLC                 SCURLOCK ELECTRIC, LLC            SEA ROPES, LLC
P.O. DRAWER 997                              1903 GRAND CAILLOU ROAD           4934 HWY 311
ST.ROSE, LA 700870997                        HOUMA, LA 70363-7076              HOUMA, LA 70360-2886



SERPE JONES ANDREWS CALLENDER & BELL PLLC    SHANNON HARDWARE CO., LTD         SMITH MARINE TOWING CORP.
AMERICA TOWER                                PO BOX 631                        P.O. BOX 2120
2929 ALLEN PARKWAY, SUITE 1600               MORGAN CITY, LA 70381-0631        MORGAN CITY, LA 70381-2120
HOUSTON, TX 77019-7105


SMITH MARITIME, INC.                         SOUTH COAST DIESEL LLC            SOUTH LA. ELECTRICAL COOP
P.O. BOX 188                                 P.O. BOX 3740                     P.O. BOX 4037
GREEN COVE SPRINGS, FL 32043-0188            HOUMA, LA 70361-3740              HOUMA, LA 70361-4037



SOUTHERN CRANE & HYDRAULICS , LLC            SOUTHERN POWER & EQUIPMENT, LLC   SOUTHLAND STEEL & SUPPLY
P.O. BOX 39                                  P.O. BOX 2617                     P.O. BOX 1011
BOURG, LA 70343-0039                         HOUMA, LA 70361-2617              HOUMA, LA 703611011



SOUTHWEST LA HO DBA                          SPARTAN ACQUISITION CORP          SPECTRO-SCAN, INC.
LAKE CHARLES MEMORIAL HOSPITAL               DBA SPARTAN INDUSTRIAL            109 CLEVELAND STREET
1701 OAK PARK BLVD                           P.O. BOX 3562                     HOUMA, LA 70363-6717
LAKE CHARLES, LA 70601-8911                  HOUMA, LA 70361-3562


SQUIRTERS WEED CONTROL, LLC 113 BOCAGE DR.   STREAMLINE HOSE & FITTINGS        SUPERIOR TIRE SERVICE, INC.
HOUMA, LA 70360STANSBURY & ASSOCIATES, L     605 SOUTH HOLLYWOOD ROAD          P.O. BOX 2591
P.O. BOX 1673                                HOUMA, LA 70360-3226              HOUMA, LA 70361-2591
MORGAN CITY, LA 70381
STEAMSHIP MUTUAL UNDERWRITING ASSOCIATIO
AQUATICAL HOUSE 70381-1673
SWIRE OILFIELD SERVICES US HOLDINGS LLC      Sampey Fabrication LLC            Scott Hardy
28420 HARDY TOLL ROAD, SUITE 100             311 Goode Street                  114 Egle St.
SPRING, TX 77373-8665                        Houma, LA 70360-4513              Morgan City, LA 70380-3104



Shannon Hardware Co., LLC                    Southern Fastener & Supply        Specialists Hospital- Shreveport, L.L.C.
Attn: Gerard J. Bourgeois                    112 Menard Rd                     Daniel F. Montgomery
P.O. Box 1688                                Hoyma, LA 70363-7514              1400 Line Ave.
Morgan City, LA 70381-1688                                                     Shreveport, LA 71101-4620
                         Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 12 of 15
Squirters Weed Control LLC                    Stansbury and Associates, LLC                  TANKS-A-LOT INC.
113 Bocage Dr.                                Attn: Gerard J. Bourgeois                      7723 HWY 182 E
Houma, LA 70360-2505                          P.O. Box 1688                                  MORGAN CITY, LA 70380-2320
                                              Morgan City, LA 70381-1688


TAYLOR CORPORATION DBA HRDIRECT               TECHNICAL ENGINEERING CONSULTANTS, LLC         TERMINIX PEST CONTROL INC
P.O. BOX 451179                               401 WHITNEY AVE. STE 600                       P.O. BOX 6001
SUNRISE, FL 333451179                         GRETNA, LA 70056-2506                          HOUMA, LA 70361-6001



TIDELANDS ADJUSTMENT SERVICES, INC.           TOP DRIVE SERVICES, LLC                        TOTAL SAFETY US, INC.
610 S. TYLER ST.                              DBA TRITON SERVICES                            P.O. BOX 974686
COVINGTON, LA 70433-3346                      211 REDMOND ROAD                               DALLAS, TX 75397-4686
                                              HOUMA, LA 70363-7312


TRIMBLE NAVIGATION LIMITED                    TRIPLE SON WHOLESALE TIMBERS, INC              U.S. Specialty Insurance Company
935 STEWART DR.                               P.O. BOX 338                                   c/o Frank Lanak
SUNNYVALE, CA 94085-3913                      CUT OFF, LA 70345-0338                         801 S. Figueroa St., Ste. 700
                                                                                             Los Angeles, CA 90017-2523


UNITED STATES COAST GUARD VESSEL INSPECTION   UNITED STATES TREASURY AFFORDABLE CARE ACT T   UPSTREAM BROKERS
P.O. BOX 531030                               UNIVERSAL TECHNOLOGIES AND DATA SOLUTION       2020 N MEMORIAL WAY
ATLANTA, GA 30353-1030                        212 LOUISE DRIVE                               HOUSTON, TX 77007-8320
                                              RACELAND, LA 70394-3810


US Trustee                                    UV LOGISTICS, LLC DBA UNITED VISION LOGISTIC   United Vision Logistics
Office of the US Trustee                      P.O. BOX 975357                                P O Box 81008
515 Rusk Ave                                  DALLAS, TX 753975357                           Lafayette, LA 70598-1008
Ste 3516
Houston, TX 77002-2604

Upstream Brokers                              VACCO MARINE, INC.                             VERIZON WIRELESS
c/o Ryan G. Foley, Esq.                       P.O. BOX 8032                                  P.O. BOX 660108
2001 Market Street                            HOUMA, LA 70361-8032                           DALLAS, TX 752660108
Philadelphia, PA 19103-7044


VERSABAR, INC.                                VINYL PRODUCTS LLC                             VOORHIES SUPPLY COMPANY
11349 FM 529 ROAD                             2590 COTEAU ROAD                               P.O. BOX 404130
HOUSTON, TX 77041-3207                        HOUMA, LA 70364-1202                           ATLANTA, GA 30384-4130



Victory Park Capital Advisors LLC             WAGEWORKS, INC                                 WAL-MART   STORES EAST, LP
150 North Riverside Plaza Ste. 5200           P.O. BOX 8363                                  WAL-MART   LOUISIANA, LLC
Chicago, IL 60606-1663                        PASADENA, CA 91109-8363                        P.O. BOX   530934
                                                                                             ATLANTA,   GA 303530934


WASTE PRO OF LA, INC.                         WET TECH ENERGY INC.                           WILLIAM A STARK
612-WASTE PRO- CAJUN COUNTRY                  P.O. BOX 310                                   275 GABASSE
920 KENNER AVE                                MILTON, LA 70558-0310                          HOUMA, LA 70360-4417
KENNER, LA 70062-7230
                          Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 13 of 15
WILLIAM H ST MARTIN, MD                              WILLIAM T.POE & ASSOCIATES INC. DBA                  WORK BOAT ELECTRICAL SERVICES, LLC
APMC 818 VERRET ST                                   EXPLOSIVE SERV                                       5413 HWY 311
HOUMA, LA 70360-4636                                 9985 BARINGER FOREMAN ROAD                           HOUMA, LA 70360-2883
                                                     BATON ROUGE, LA 70809-5708


WORKWAVE, LLC DBA                                    Whitney M. Scott                                     Wilkinson Technologies, LTD
GPS HEROS                                            12211 McFarland Rd.                                  c/o Craig A. Ryan
32875 PINES AIRPARK ROAD                             Chunchula, AL 36521-3309                             Onebane Law Firm
WINCHESTER, CA 92596-9487                                                                                 1200 Camellia Blvd., Suite 300
                                                                                                          Lafayette, LA 70508-6171

XTREME PUMP & SUPPLY, LLC                            Zalina Tsarakova                                     Charles Armstrong, III
1309 ST.PATRICK ST.                                  4747 Southwest Fwy                                   c/o Jarrod B. Martin
THIBODAUX, LA 70301-2554                             Houston, TX 77027-6901                               Nathan Sommers Jacobs
                                                                                                          2800 Post Oak Boulevard
                                                                                                          61st Floor
                                                                                                          Houston, TX 77056-6131
David Weinhoffer                                     Jarrod B. Martin                                     Kyung Shik Lee
1415 Louisiana                                       McDowell Hetherington LLP                            Parkins Lee & Rubio LLP
Suite 3500                                           1001 Fannin, Suite 2700                              Pennzoil Place
Houston, TX 77002-7344                               Houston, TX 77002-6774                               700 Milam Street
                                                                                                          Suite 1300
                                                                                                          Houston, TX 77002-2736
Michael David Fritz                                  Robert Joshua Koch Jr.
Harris Health System                                 Koch & Schmidt LLC
2525 Holly Hall                                      650 Poydras St
Suite 190                                            Ste 2415
Houston, TX 77054-4124                               New Orleans, LA 70130-6171



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


DHD Offshore Services, LLC                           (d)Viral Investments, LLC d/b/a DHD Offshore         BAYOU BOEUF ELECTRIC, LLC
7889 Hwy 182 E                                       7889 Hwy. 182 East                                   P.O. BOX 929
Morgan City, LA 70380                                Morgan City, LA                                      AMELIA, LA 70340



C.E. OIL TOOL & SUPPLY, INC.                         CAJUN CUTTERS, LLC                                   (d)DHD Offshore Services, LLC
P.O. BOX 81367                                       P.O. BOX 447                                         7889 Hwy. 182E
LAFAYETTE, LA 705981367                              BOURG, LA 70343                                      Morgan City, LA 70380



GRAND ISLE SHIPYARD, INC.                            (d)Viral Investments, LLC d/b/a DHD Offshore
P.O. BOX 820                                         7889 Hwy. 182E
GALLIANO, LA 70354                                   Morgan City, LA 70380




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                          Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 14 of 15
(u)Bradford Capital Management, LLC            (u)C&G Welding, Inc.                          (u)Coastal Distributors




(u)Crosby Tugs, LLC                            (u)DeepCor Marine, Inc.                       (u)Delta Rigging & Tools, Inc.




(u)Era Helicopters, LLC                        (u)Fugro USA Marine, Inc.                     (u)Hercules Wire Rope & Sling Co., Inc.




(u)Houma Land Holdings, LLC                    (u)Industrial Welding Supply of Houma, Ltd.   (u)J.A.H. Enterprises, Inc.




(u)Koch and Schmidt                            (u)Marine Fab & Repair, Inc.                  (u)Marmac, LLC d/b/a McDonough Marine Service




(u)Modern American Railroad Services, LLC      (u)Modern American Recycling Service, Inc.    (u)Non-debtors




(u)Official Committee of Unsecured Creditors   (u)Offshore Express, LLC                      (u)Oil States Skagit SMATCO, LLC




(u)Pharma Safe Industrial Services, LLC        (u)Premier Offshore Catering Incorporated     (u)Sampey Fabrication LLC




(u)Schumann/Steier Holdings, LLC               (u)U.S. Specialty Insurance Company           (u)985-873-8595




(d)Alliance Special Ventures Fund, LLC         (d)Argo Partners                              (u)Del Rosario
c/o David F. Waguespack                        12 West 37th Street, 9th Fl.                  Del Rosario Law Offices
Carver Darden Law Firm                         New York, NY 10018-7381                       21st Drive Corner 20th Drive
1100 Poydras Street, Suite 3100                                                              Bonifacio Global City
New Orleans, LA 70163-1102                                                                   1630 Taguig, Metro Manila
                       Case 20-03444 Document 19-2 Filed in TXSB on 02/11/21 Page 15 of 15
(u)Klein Investigations and Consulting    (d)Koch & Schmidt, LLC                        (d)LeBlanc & Associates, L.L.C.
                                          650 Poydras Street, Suite 2660                132 Intracoastal Drive
                                          New Orleans, LA 70130-6158                    Houma, LA 70363-6776



(d)MORGAN CITY RENTALS                    (u)Offshore Exploration and Production, LLC   (u)PRICE FORBES
P.O. BOX 2946                                                                           6TH FL 3 MINSTER CT
MORGAN CITY, LA 70381-2946                                                              MINCING LANE LONDON EC3R 7PD



(u)Smith Marine Towing Corporation        (u)TERREBONNE GEN.MEDICAL CE                  (d)Vendor Recovery Fund IV, LLC
                                          DEPT AT 952602                                PO Box 669
                                          ATLANTA, GA 31192                             Smithtown, NY 11787-0710
                                          TERREBONNE PSH AUTO PARTSINC
                                          DBA NAPA AUTO PART
                                          1328 GRAND CAILLOU ROAD
(u)Allen Smith                            (u)Christopher Garner                         (u)Conrad Williams




(u)Jamone Jones                           (u)John Spradley                              (u)Joseph E. Cain




(u)Mickel Hahn                            (u)Murphy Trosclair                           (u)Richard Jackson




(u)Ronald Havard                          (u)Stephen J. Williams                        End of Label Matrix
                                                                                        Mailable recipients   373
                                                                                        Bypassed recipients    50
                                                                                        Total                 423
